Citation Nr: 1618676	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-07 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's current health problems including Parkinson's disease, tremors, heart damage, dementia, lung damage, and kidney damage due to surgical treatment and post-operative care by the Department of Veterans Affairs (VA) beginning in December 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1957 to December 1959.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In March 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran, in written statements and testimony before the Board, contends that he incurred additional disability as a result of a negligent surgical procedure and the inferior nature of the inpatient care that he received at a VA medical facility.  In essence, he alleges that the surgeon's improper placement of a surgical staple, during a right hemicolectomy in December 2008 caused an anastomotic leak, which required a second surgery in January 2009.  This led to a protracted hospitalization complicated by sepsis and pneumonia which caused or aggravated his Parkinson's disease, tremors, heart damage, dementia, lung damage, and kidney damage.  See March 2016 hearing testimony.  

The Veteran also argues that in the days following the initial surgery in December 2008, the doctors and nurses ignored his complaints that he "didn't feel right" and did not perform additional evaluation prior to his hospital discharge.  He contends that if VA staff had adequately evaluated his complaints and perhaps performed an ultrasound, the anastomotic leak would have been identified and treated earlier, thus preventing the sepsis infection.  See March 2016 hearing testimony.  

A review of the December 2008 operation report shows that the Veteran received prior notification of the risks, benefits, alternatives, and procedure.  The risks were explained to the Veteran and his daughter including, but not limited to the risk of bleeding, bruising, infection, anastomotic leak, and postoperative ileus injury to organs surrounding the area of operation such as the liver major blood vessels small intestine stomach, need for additional surgery, and even death.  The Veteran and his daughter understood the risk and wished to proceed with the operation.  The report indicates that a signed informed consent form was obtained from the Veteran and that the full consent document can be accessed through Vista Imaging.  However, the Board does not have access to Vista Imaging and a copy of the signed consent form is not in the file.  This form must be obtained as it is highly relevant to the claim on appeal.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d) (2015).

The record also indicates that the AOJ obtained VA medical opinions in September 2010 and December 2010.  The examiner essentially concluded that the Veteran's anastomotic leak following the hemicolectomy for colon cancer was a foreseeable event and that his claimed health conditions were not a result of carelessness, neglect, lack of skill or judgment on behalf of VA and that VA staff were not guilty of a failure to exercise the proper and expected care.  Unfortunately the examiner did not adequately explain the rationale for the opinion, indicate any evidence that supported the conclusions reached, address the Veteran's assertions regarding the improper placement of the surgical staple during the right hemicolectomy, or Veteran's assertions that post-surgical complaints were ignored by hospital staff.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Therefore, the medical opinions are inadequate.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a copy of the signed informed consent form from Vista Imaging, referenced in the December 31, 2008 VA medical record labeled "Consent - General Surgery," and associate it with the file.

2.  After additional records are associated with the claims file, forward the claims file to an appropriate VA examiner to obtain a medical opinion as to whether VA was negligent in failing to exercise the proper and expected care for the Veteran and, if so, whether this negligence resulted in additional disability, claimed as Parkinson's disease, tremors, heart damage, dementia, lung damage, and kidney damage.  Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA physician should opine as to whether:

a) it is at least as likely as not (50 percent probability or greater) that additional disability, including Parkinson's disease, tremors, heart damage, dementia, lung damage, and kidney damage was caused or aggravated by the right hemicolectomy performed in December 2008; the anastomotic leak repair performed in January 2009; or the subsequent post-operative care provided during the course of each hospitalization.  Please provide the factual and medical evidence that supports the medical conclusion.

b) it is at least as likely as not (50 percent probability or greater) that the cause of the claimed additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the December 2008 right hemicolectomy, the January 2009 anastomotic leak repair, or the post-operative care for each surgery.  Please provide the factual and medical evidence that supports the medical conclusion.

c) it is at least as likely as not (50 percent probability or greater) that the additional disability resulted from an event not reasonably foreseeable.  Please provide the factual and medical evidence contained in the file that supports the medical conclusion.

In rendering this opinion, the examiner must address the assertions that the VA surgeon's improper placement of a surgical staple during the December 2008  right hemicolectomy caused an anastomotic leak and that the insufficient hospital care thereafter led to sepsis and a long protracted hospital course.  When considering whether any additional disability was caused by an event not reasonably foreseeable, the physician should consider the informed consent document signed by the Veteran.  

A complete rationale must be provided for the questions presented in a narrative report.  The examiner is requested to review all pertinent records associated with the file, including the Veteran's relevant hospital medical records and lay assertions. 

3.  Review the medical opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

